j nga sg department of the treasury internal_revenue_service washington d c 8a government entitier and division nov uniform issue list legend taxpayer a ira b ira c financial tnstitution d account e financial_institution f account g financial_institution h amount amount amount amount dear i this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated january and from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distributions of amount and amount from your individual_retirement_accounts ira b and ira c respectively maintained with financial_institution d o t the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he withdrew amount and amount from iras b and c respectively taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to an error by a financial_institution taxpayer a maintained iras b and c individual_retirement_accounts under sec_408 of the code with financial_institution d taxpayer a was not happy with the performance of iras b and c and also had privacy concerns with his investment_advisor regarding these accounts on date taxpayer a decided to transfer amount and amount from iras b and c respectively to an ira maintained with financial_institution h prior to an overseas trip taxpayer a represents that he met with his investment_advisor at financial_institution d and completed the necessary forms to transfer amount sec_1 and to his checking account account e maintained with financial_institution f when he gave instructions to financial_institution d taxpayer a represents that he assumed the transfer would be to another ira by telephone call while overseas taxpayer a requested that iras b and c be closed and amount sec_1 and be transferred to his checking account account e taxpayer a also represents that the funds were to be immediately transferred as a rollover ira from account e to an ira maintained with financial_institution h taxpayer a further represents that he used account d as an intermediate step because of privacy concerns there is no evidence that prior to the transfer taxpayer a opened an ira with financial_institution h taxpayer a states that he intended to transfer amount to an ira and presumed his oral instructions to financial institutions d and h were adequate to complete a rollover however since taxpayer a did not have an existing ira with financial_institution h amount was transferred to account g a non-ira trading account it is represented that the error was not discovered until september of when taxpayer a’s tax_return was being prepared none of the financial institutions involved have acknowledged any mistake on their part based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted in this case indicates that taxpayer a withdrew amount and amount from ira b and ira c respectively with the stated intent to rollover amount to an ira with financial_institution h but never established an ira with financial_institution h prior to the transfer instead amount was deposited into a trading account at financial_institution h the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this instance taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely rollover amount and amount the information presented indicates that the failure to rollover amount into an ira within the 60-day rollover period was at all times within the reasonable control of taxpayer a under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b and amount from ira c and thus amount and amount will not be considered valid rollover_contributions within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office please contact if you wish to inquire about this ruling d at - sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
